Citation Nr: 1010067	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  06-00 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for hypertension, claimed 
as secondary to service connected posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active service in the United States Marine 
Corps from June 1962 to October 1966 and in the United States 
Army from December 1990 to March 1991.  There are additional 
periods of active and inactive duty for training as a member 
of the reserve components.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2003 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon.

In a February 2008 decision, the Board reopened the Veteran's 
previously denied claim for secondary service connection for 
hypertension and remanded the case for additional 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's previous remand instructed the RO/AMC to provide 
the Veteran with a VA examination with an opinion addressing 
whether the Veteran's hypertension was causally related to 
his service connected PTSD.  The examiner was specifically to 
comment on the question of possible aggravation of 
hypertension by the service connected PTSD.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (secondary service 
connection may be found where a service-connected disability 
aggravates another condition (i.e., there is an additional 
increment of disability of the other condition which is 
proximately due to or the result of a service- connected 
disorder)). 

Unfortunately, the opinion provided by the VA examiner in 
August 2009 did not specifically address the Allen 
aggravation question, and thus the examiner must be requested 
to provide an addendum to her report addressing that point. 


The Board is responsible for entering the final decision on 
behalf of the Secretary in claims for entitlement to 
veterans' benefits, see 38 U.S.C.A. § 7104(a), and as such, 
remand instructions to the RO in an appealed case are neither 
optional nor discretionary.  See e.g. Stegall v. West, 11 
Vet. App. 268 (1998).

Additionally, the Board notes that in December 2009 the AMC 
apparently forwarded to the Veteran's representative a copy 
of the August 2009 VA examination and the December 2009 
supplemental statement of the case along with a request that 
the representative prepare a VA Form 646 within 30 days.  The 
record shows that later that month the Veteran's 
representative submitted a VA Form 21-4138 to the AMC 
requesting that the entire claims file be forwarded to the 
representative for review in order for a 646 to be prepared.  
There is no indication that this request was addressed in any 
way prior to the case being returned to the Board.  On 
remand, to insure due process in the Veteran's claim, the 
representative should be provided with the claims folder in 
order to prepare a Form 646.

Accordingly, the case is REMANDED for the following action:

1.  The claims folder should be returned 
to the VA physician who conducted the 
August 2009 examination of the Veteran.  
She should be requested to prepare an 
addendum to her examination report 
specifically addressing whether it is at 
least as likely as not (50 percent or 
greater degree of probability) that the 
Veteran's hypertension is aggravated by 
his service-connected PTSD.  The physician 
is also advised that "aggravation" for 
legal purposes is defined as a worsening 
of the underlying disability beyond its 
natural progression versus a temporary 
flare-up of symptoms.  She is requested to 
provide a rationale for any opinion 
provided.  If the clinician is unable to 
answer any question presented without 
resort to speculation, she should so 
indicate.  If it is determined that it is 
as likely as not that the Veteran's 
service- connected PTSD aggravated his 
hypertension, to the extent that is 
possible, the examiner is requested to 
provide an opinion as to approximate 
baseline level of severity of the 
nonservice-connected hypertension (e.g., 
slight, moderate; approximate diastolic 
blood pressure range) before the onset of 
aggravation.

If that examiner is unavailable, the 
Veteran should be scheduled for an 
appropriate examination to obtain the 
requested opinion.  

2.  The RO/AMC should, following its 
completion of any further development it 
deems necessary, readjudicate the 
Veteran's claim for service connection for 
hypertension as secondary to his PTSD 
based on all the relevant evidence and all 
governing legal authority.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative must be 
provided with a supplemental statement of 
the case, which must contain notice of all 
relevant actions taken on the claim.  The 
Veteran's representative should also be 
provided with the entire claims file, and 
an appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


